DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajgopal et al. (US 20050141519 A1), hereinafter referred to as D1.
Regarding claims 1 and 9, D1 discloses an apparatus and method using hashing for efficiently implementing an IP lookup solution in hardware, which comprises:
a first memory storing a first table in which entries, which indicate forwarding methods for packets, are stored at positions corresponding to hash values calculated from header information of the packets (Referring to Figures 1-3, an on-chip SRAM 107 holds hash tables 109 created by and accessed using at least one hash function 108, with an overflow CAM 103 to handle collisions. To minimize collisions, utilization of SRAM 107 is maximized by an on-demand block-based allocation scheme to make efficient use of available memory resources and rehashing. Parallel lookups in hardware across multiple hash tables organized by prefix lengths help address the fundamental problem of converting the exact match result from a single hash into a longest prefix match. Virtual banks address variation in hash table sizes across different prefix lengths. By dividing the memory into small blocks that are dynamically allocated to any bank as required through the use of a crossbar, the hash table size can be tailored to each dataset and the capacity of the search engine maximized under all conditions..  See paragraphs 0018-0019, 0024, and 0026.); 
a second memory storing a second table that is larger than the first table (Referring to Figures 1-3, hashing tables, comprising at a first and second table of varying sizes, capable of one larger than the other.  See paragraphs 0024-0027.); and 
a control circuit which executes a process including:  detecting, upon updating the first table, a conflict state where there is conflict between storage positions of different entries in the first table (Referring to Figures 1-3, If a collision exists (conflict state) after rehashing, a determination is made as to whether the maximum number of blocks has already been assigned to the hash table (step 207). If not, an additional block of memory is allocated to the hash table and the prefix is hashed into that newly allocated block (step 208). If so, however, the prefix is dispatched to the overflow CAM (step 209). The process then becomes idle until another prefix needs to be added to the hash table (step 210).  See paragraphs 0024-0027 and 0031-0033.); 
moving the entries stored in the first table to the second table in response to the detecting of the conflict state (Referring to Figures 1-3, block-based allocation of memory to a hash table in a hash-based IP lookup scheme according to one embodiment of the present invention. A second optimization to minimize collisions in the present invention is use of block-based SRAM allocation for each hash table. A small, fixed block of SRAM is first allocated for a given hash table. When rehashing no longer yields an empty slot (i.e., the existing block is full), another block is allocated and the IP address is hashed into the second block. This on-demand block allocation makes efficient use of available SRAM while minimizing collisions. With infinite SRAM, blocks could be continually allocated and collision completely avoided. However, at some point the SRAM will begin to exhibit poor utilization and allocation of additional blocks is no longer efficient. At that point, rather than allocating more blocks to handle collisions, the additional prefix entries are dispatched to an overflow CAM 103.See paragraphs 0027-0033.); 
detecting resolution of the conflict state upon updating the second table (Referring to Figures 1-4, During a prefix insertion, the valid bit of the addressed entry in every allocated SRAM memory block associated with the appropriate prefix length is sequentially examined. If the bit is asserted, the addressed location for that memory block is occupied, and the addressed location for the next memory block is examined. The process continues until a block with an empty entry at the addressed location (valid bit is not asserted), or until the maximum number of memory blocks have been both allocated to the prefix length and examined. This ensures that an incoming prefix will be placed in only one memory block so that a lookup operation will result in a unique match from only one of the memory blocks associated with the prefix.  See paragraphs 0043-0044.); and 
moving the entries stored in the second table to the first table in response to the detecting of the resolution (Referring to Figures 1-4, Updates are not expected to be as frequent as lookups, such that only periodic stealing of lookup cycles to complete the task is expected. Some worst case update conditions to consider include: If all memory blocks allocated to a prefix length already contain valid entries, then the insert will need to be performed in the CAM, requiring traversal of all blocks associated with the prefix followed by a CAM insert. If the CAM is also full, block reallocation will be required (moving the entries), which can be computationally expensive since moving CAM entries back into the SRAM memory blocks or freeing up poorly utilized SRAM blocks for other prefixes-both involving rehashing--is required. This circumstance should preferably be detected before the CAM fills up so that memory management and block reallocation may begin in the background.  See paragraphs 0043-0044.)

Regarding claim 2, D1 discloses a routing circuit that accesses one of the first table and the second table to determine the forwarding method of a packet that has been received, wherein the control circuit further executes a process including: switching an access destination of the routing circuit from the first table to the second table in response to the detecting of the conflict state; and switching the access destination from the second table to the first table in response to the detecting of the resolution (Referring to Figures 1-4, block-based lookup scheme uses SRAM 107 together with a small amount of CAM 103 to perform IP next hop address lookups. Ensuring that the SRAM 107 is maximally utilized can minimize collisions. For that reason, a first optimization in the present invention is use of additional hashing functions to rehash the result from a first hash of the comparand. Due to SRAM speed limitations, rehashing is limited to only one rehash--that is, the comparand is hashed twice (at most), using two different hash functions 108. Preferably, allocation of a hash table entry for a given prefix is based on the result of a first hash unless a collision with an entry previously allocated for a different prefix occurs. In that event, the result of the first hash is rehashed using a second, different hashing function.  See paragraphs 0026 and 0032-0034.)

Regarding claim 3, D1 discloses wherein the control circuit further executes a process of generating a conflict list indicating the different entries in response to the detecting of the conflict state, and the detecting of the resolution includes determining whether the conflict state has been resolved based on the conflict list and an updated content of the second table (Referring to Figures 1-4, The hashing function H must be such that it distributes the keys uniformly and/or randomly through the hash table. Since a large number of keys are mapped to a small set of tokens, there are bound to be instances where two keys, when hashed, yield the same table index, which situations are referred to as "collisions." While a good hashing function minimizes collisions, collisions that do occur may be handled in two ways: in a closed hash table approach, hashing collisions are resolved either by rehashing with another function or by stepping through the table linearly to find an available entry; in an open hash table approach, a list of items is maintained for each table entry and is traversed when a collision occurs to find the desired identifier (conflict list). A closed hash table cannot accommodate more entries than the size of the table, which is not the case for an open hash table.  See paragraph 0019.  Referring to Figures 1 and 2, the hashing table is updated accordingly.)

Regarding claim 4, D1 discloses wherein the header information includes a destination address, the first memory additionally stores another first table in which entries corresponding to other hash values calculated by masking part of the destination address are stored, and the control circuit further executes a process of detecting a conflict state for the other first table and moving the entries in the other first table independently of the detecting of the conflict state for the first table and the moving of the entries in the first table (Referring to Figures 1-5, a block-based memory allocation, longest-prefix match, hashing IP lookup scheme according to one embodiment of the present invention. Block-based hashing IP lookup search mechanism 500 includes a 512K entry routing table implemented with selective hashing for prefixes of length 17-32 and block-based memory allocation using a basic memory block size 1K.times.32. Memory 501 is organized as a crossbar structure with seventeen banks, one for each prefix length. All seventeen hash functions H.sub.16-H.sub.32 are computed in parallel to generate a 10 bit block offset address.  See paragraphs 0033 and 0036-0040.  For destination address, see paragraph 0002.  If a collision exists after rehashing, a determination is made as to whether the maximum number of blocks has already been assigned to the hash table (step 207). If not, an additional block of memory is allocated to the hash table and the prefix is hashed into that newly allocated block (step 208) (equivalent to moving). If so, however, the prefix is dispatched to the overflow CAM (step 209). The process then becomes idle until another prefix needs to be added to the hash table (step 210).  See paragraph 0031.)

Regarding claim 5, D1 discloses wherein the header information includes a destination address, and when combining of the different entries by masking a part of the destination address is possible, the control circuit further executes a process of resolving the conflict state by combining the different entries (Referring to Figures 1-5, a block-based memory allocation, longest-prefix match, hashing IP lookup scheme according to one embodiment of the present invention. Block-based hashing IP lookup search mechanism 500 includes a 512K entry routing table implemented with selective hashing for prefixes of length 17-32 and block-based memory allocation using a basic memory block size 1K.times.32. Memory 501 is organized as a crossbar structure with seventeen banks, one for each prefix length. All seventeen hash functions H.sub.16-H.sub.32 are computed in parallel to generate a 10 bit block offset address.  See paragraphs 0033 and 0036-0040.  For destination address, see paragraph 0002.  If a collision exists after rehashing, a determination is made as to whether the maximum number of blocks has already been assigned to the hash table (step 207). If not, an additional block of memory is allocated to the hash table and the prefix is hashed into that newly allocated block (equivalent to combining) (step 208). If so, however, the prefix is dispatched to the overflow CAM (step 209). The process then becomes idle until another prefix needs to be added to the hash table (step 210).  See paragraph 0031.)

Regarding claim 6, D1 discloses wherein each entry in the first table is identified using a bit string of a first bit length extracted from the hash value, and each entry in the second table is identified using a bit string of a second bit length, which is longer than the first bit length, extracted from the hash value (Referring to Figures 1-4, 24 and 32 bit addresses, each comprising different bit lengths according to hash values.  See paragraphs 0032-0033 and 0036-0040.)

Regarding claim 7, D1 discloses a programmable device, wherein the first memory and the control circuit are included in the programmable device, and the second memory is disposed outside the programmable device (Referring to Figures 1-3, IP Address lookup for packet forwarding by a processor via addressable and searchable memories (first and second memory, the second memory a CAM, equivalent memories.  See paragraphs 0017 and 0035.)

Regarding claim 8, D1 discloses a processor that executes a virtual machine, wherein one of the first table and the second table is selectively used for routing of packets transmitted or received by the virtual machine (Referring to Figures 1-3, IP Address lookup for packet forwarding by a processor (equivalent virtual machine).  See paragraph 0017.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ackley (US 20150143371 A1) - receiving a packet including a destination media access control (MAC) address field having a MAC address of a hypervisor and a destination Internet protocol (IP) address field having an IP address of a virtual machine (VM) coupled to the hypervisor.
Cohen (US 20200136971 A1) - a first memory to store a first hash table that comprises entries associated with a first hash calculation on a received key. An entry is provided with a key and the first memory is to provide the entry based on a match of an associated key with the received key. A first index is based on a first hash function and a received key. A processor (710) retrieves a collision hint to identify any other hash table to search and to cause search of any other hash table in parallel for a match of a hash of the key. A key-value lookup occurs in a determinate time frame. A hint content addressable memory (CAM) stores the collision hints, and collision hints identify zero or more other hash tables that are to be searched.
Ackley (US 20180152413 A1) - a first and second virtual environments, where each virtual environment is managed by a first hypervisor and first and second virtual environments includes first and second virtual network interfaces (VNI), respectively and each VNI communicably coupled to the first network interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462